Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered.
 Status of Claims
Claims 1-13 have been amended.  
Claims 14-19 are new claims.  
Claims 1-19 are currently pending in the application and are considered below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-19, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-11 and 16-19 are directed towards a method (i.e., process), claims 12 and 14 are directed towards a computer program product comprising a non-transitory computer readable medium (i.e., manufacture), and claims 13 and 15 are directed towards a device (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1, 12, and 13 are substantially similar and recite a judicial exception illustrated by:
	collecting and storing appraisal data, wherein the appraisal data includes multiple different appraisals from different sources; 
	determining whether a number of stored appraisals or a number of different property characteristics for the stored appraisals for a single target property exceeds a respective threshold; and 
	based on determining that the number of stored appraisals or the number of different property characteristic for the single target property exceeds the respective threshold: 
	loading a subset of the stored property characteristics, wherein the subset of the stored property characteristics includes a value of a property characteristic from a first appraisal of the single target property and a value of the property characteristic from a second appraisal of the same single target property, wherein the property characteristic includes at least one of: a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count, wherein the first appraisal and the second appraisal have been conducted within a predetermined time period of each other; 
	detecting whether any of a plurality of likely appraisal fraud conditions each include at least one rule set that includes at least one of: (i) a first likely fraud condition where the single target property's reported combined GLA size in the first appraisal differs from a combined GLA size of the second appraisal of the same single target property more than a GLA size discrepancy threshold, (ii) a second likely fraud condition where the same single target property's reported bedroom count in the first appraisal differs from a bedroom count in the second appraisal of the same property, (iii) a third likely fraud condition where a subject property's reported bathroom count in the first appraisal differs from a bathroom count of the second appraisal of the same property, and (iv) a fourth likely fraud condition where a subject property's reported lot size in the first appraisal differs from a lot size of the second appraisal of the same property more than a lot size discrepancy threshold; and 
	based on detecting that at least one of the plurality of likely appraisal fraud conditions has been satisfied, generating and transmitting a message regarding the at least one likely fraud condition.  
	Mathematical Concepts
	Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.
	While the claim limitations do not recite a mathematical algorithm in the form of a formula, the Examiner notes an algorithm may be expressed in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner. Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). In this instance, the limitations illustrating the abstract idea (noted above) utilize prose and two flow processes (i.e., similar to a flow chart) to describe the use of mathematical relationships and mathematical calculations associated with the limitations comprising functions associated with determining whether values associated with appraisals and appraisal characteristics exceed a threshold, detecting fraud conditions based on evaluating the value associated with appraisal property characteristics with respect to rules, differences between values, and discrepancy thresholds.
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The Examiner notes the specification states (emphasis added):
	This application relates generally to automated analysis of price appraisal data. More specifically, the application relates to a system and method for performing automated analysis and comparison between different appraisals of the same real property. (0001)

	The claim limitations recited above are similar to a fundamental economic principle or practice in that they are directed to the analysis of price appraisal data by collecting analyzing data based on thresholds and rules in order to mitigate risk by detecting a likelihood of fraud and generating and transmitting a message regarding the likely fraud condition. The Examiner asserts analyzing appraisal data is a fundamental economic practice in order to mitigate the risk of inadvertently paying more than market value for a property. Additionally, the claim limitations recited above are similar to commercial or legal interactions (i.e., marketing or sales activities or behaviors) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) in that they are directed to collecting analyzing appraisal data based on thresholds and rules in order to mitigate risk by detecting a likelihood of fraud and generating and transmitting a message regarding the likely fraud condition. As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) comprising mental processes, where the limitations are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with the first and second process flow. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  
	As such, the claims are directed to an abstract idea comprising mathematical concepts, certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a processor, a memory, a computer program product comprising a non-transitory computer readable medium having program code stored thereon, the program code being executable by a processor to perform operations, computing device, comprising: at least one processor; and a memory that stores program code executable by the at least one processor to perform operations in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification describes the system and components in broad, functional terms (see at least 0057-0072, 0075-0082, Fig. 5A, Fig. 5B, Fig. 6, Fig. 7). This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using generic computing components as tools to implement the abstract idea. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). With respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
	As such, the additional elements of claims 1, 12, and 13 do not add anything significant to the abstract idea. The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.
Claims 2, 14, and 15 merely further limit the abstract idea as related to analyzing the data based on a threshold. The claims do not add anything beyond the abstract idea.
Claims 3 merely further limit the abstract idea as related to analyzing the data based on a threshold, and further embellishes the abstract idea as related to mathematical concepts by generating or updating a score. The claim does not add anything beyond the abstract idea.
Claims 4- 8, 10, and 11 merely further limit the abstract idea as related to transmitting and receiving data based on a rule. The claims do not add anything beyond the abstract idea.
Claim 9 merely further limits the abstract idea as related to accessing data by describing the source of the data. The claim does not add anything beyond the abstract idea.
Claims 16 and 19 merely further limit the abstract idea as related to analyzing the data based on a threshold or difference between data values. The claims do not add anything beyond the abstract idea.
Claims 17 and 18 merely further limit the abstract idea as related to transmitting and receiving data based on analyzing the data. The claim does not add anything beyond the abstract idea.
	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  Therefore, claims 1-19 are directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the Examiner asserts that the specification, as originally filed, fails to disclose with enough specificity, the following limitations: 
	A. As amended Claims 1, 12 and 13 recite: 
	based on determining, by the processor, that the number of stored appraisals or the number of different property characteristic for the single target property exceeds the respective threshold: 
	However, the specification does not provide an adequate written description of performing the claimed functions based on determining, by the processor, that the number of stored appraisals or the number of different property characteristic for the single target property exceeds the respective threshold, as claimed.
	While the specification describes the use of thresholds in the context of analyzing/comparing values of property characteristics and appraisal time periods between a first and second appraisal (see, for example, 0044, 0045, 0049, 0058, 0060, 0061), wherein, “the exemplary method loads a value of the property characteristic from a second appraisal of the same subject property; and so on, concluding with step S402-n where the exemplary method loads a value of the property characteristic from an nth appraisal of the same subject property,” (0042, Fig. 4A, Fig. 4B). The specification and claims, as originally filed, provide no discussion of performing any functions based on determining that the number of stored appraisals or the number of different property characteristic for the single target property exceeds the respective threshold. 
	As such, the specification does not provide an adequate written description of performing the claimed functions based on determining, by the processor, that the number of stored appraisals or the number of different property characteristic for the single target property exceeds the respective threshold, such that Applicant has reasonably conveyed possession of the claimed invention to one of ordinary skill in the art.  Appropriate correction is required.	
	B. Claims 2-11 and 16-19 are rejected due to their dependency from Claim 1. Claim 14 is rejected due to its dependency from Claim 12. Claim 15 is rejected due to its dependency from Claim 13.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
	Regarding Claim 18:
	“The automated method according to claim 1, wherein when there is a material difference between reported characteristics for the same target property in appraisals taken within three months of one another, a discrepancy is flagged with both a message and a warning flag indicating that one or both of the reported characteristics is likely false.”  
	The term "material" in claim 18 is a relative term which renders the claim indefinite.  The term "material" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner notes the specification references a material difference between reported property characteristics in relation to a rule or threshold. In order to expedite compact prosecution, the Examiner interprets a “material difference’ as being met by, “wherein when there is a difference corresponding to a rule or threshold between reported characteristics for the same target property in appraisals taken within three months of one another.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley, U.S. Patent 7289965 (hereafter, Bradley), in view of Graboske, U.S. Patent Publication 20080004893 (hereafter, Graboske), further in view of Chmielewski, U.S. Patent 7546271, (hereafter, Chmielewski), and further in view of Liao, U.S. Patent Publication 20070226129, (hereafter, Liao).
Regarding claims 1, 12, and 13, claims 1, 12, and 13 are substantially similar and elements will be addressed together. Substantially similar dependent claims will be addressed together, as indicated.
Bradley — which is directed to an automated method for evaluating a property appraisal — discloses:
	(claim 1) An automated method for detecting appraisal fraud, comprising: 
	(claim 12) A computer program product comprising a non-transitory computer readable medium having program code stored thereon, the program code being executable by a processor to perform operations comprising:
	(claim 13) A computing device, comprising: at least one processor; and a memory that stores program code executable by the at least one processor to perform operations comprising: 
	[systems and methods for evaluating the likelihood that an appraisal of property is faulty (col. 2 lines 12-15); Systems and methods consistent with the present invention also include computer readable media that include program instruction or code for performing various computer-implemented operations based on the methods and processes of the invention (col. 15 lines 58-62); the computing platform 4300 may include a data processor such as a PC, UNIX server, or mainframe computer for performing various functions and operations. Computing platform 4300 may be implemented, for example, by a general purpose computer or data processor…may be implemented or provided with a wide variety of components or systems including, for example, one or more of the following: one or more central processing units, a co-processor, memory, registers, and other data processing devices and subsystems (col. 7 lines 1-14)]
	(claims 1, 12, and 13):
	collecting, by a processor, and storing, in a memory by the processor, appraisal data, wherein the appraisal data includes multiple different appraisals from different sources; 
	[receiving information from other sources that provide real estate information, such as systems that provide appraisals (col. 9 lines 30-38; see also col. 9 lines 38-47; col. 12 lines 20-46; col. 9 lines 38-47, col. 13 lines 57-60); the received information may include information describing a property and an appraisal…the property information describes the property and may include the address of the property, an in-person appraisal by an appraiser, and/or an automated valuation model appraisal (col. 5 lines 23-40, Fig. 3 and col. 8 line 65 – col. 9 line 21)]	
	[...] loading, by the processor, a subset of the stored property characteristics, wherein the subset of the stored property characteristics includes a value of a property characteristic from a first appraisal of the single target property and 	a value of the property characteristic from a second appraisal of the same single target property, 
	[The sources of information may provide, inter alia, median home price information for a region, borrower credit information (e.g., credit reports or credit scores), property appraisal information for one or more properties, and/or any other information that may be a factor in determining the accuracy or reliability of a property appraisal (col. 9 lines 38-47; col. 12 lines 20-46; col. 9 lines 38-47); receiving information representative of a property, receiving a first appraisal value of the property, receiving a second appraisal value of the property (col. 2 lines 33-47); To verify the first appraisal (step 12100), the computing platform 4300 may compare the first appraisal with a second appraisal. Based on the comparison, the computing platform 4300 may verify whether the first appraisal is valid (col. 13 lines 34-35, col. 13 lines 44-46)]
	detecting, by the processor, whether any of a plurality of likely appraisal fraud conditions [...]
	[a model may evaluate an appraisal and provide a score that indicates the appraisal is likely to be reliable or that indicates an appraisal may be faulty (col. 5 lines 1-12, col. 11 lines 51-67; see also col. 5 lines 23-49); The score indicating an appraisal is at “highest risk” of being faulty suggests to the lender that a review of the appraisal may be appropriate. A review of the appraisal may include a second appraisal, such as an in-person appraisal or automated valuation model appraisal (col. 12 lines 1-19)]
	Bradley does not teach determining, by the processor, whether a number of stored appraisals or a number of different property characteristics for the stored appraisals for a single target property exceeds a respective threshold and performing functions based on that determination.  
	Additionally, Bradley does not teach:
	wherein the property characteristic includes at least one of: a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count, 
	wherein the first appraisal and the second appraisal have been conducted within a predetermined time period of each other; 
	detecting, by the processor, whether any of a plurality of likely appraisal fraud conditions each include at least one rule set that includes at least one of: 
	(i) a first likely fraud condition where the single target property's reported combined GLA size in the first appraisal differs from a combined GLA size of the second appraisal of the same single target property more than a GLA size discrepancy threshold, 
	(ii) a second likely fraud condition where the same single target property's reported bedroom count in the first appraisal differs from a bedroom count in the second appraisal of the same property, 
	(iii) a third likely fraud condition where a subject property's reported bathroom count in the first appraisal differs from a bathroom count of the second appraisal of the same property, and 
	(iv) a fourth likely fraud condition where a subject property's reported lot size in the first appraisal differs from a lot size of the second appraisal of the same property more than a lot size discrepancy threshold; and 
	based on detecting that at least one of the plurality of likely appraisal fraud conditions has been satisfied, generating and transmitting, by the processor, a message regarding the at least one likely fraud condition. 	
	However, Graboske — which is directed to validating an appraisal report and providing an appraisal score — discloses:
	wherein the property characteristic includes at least one of: a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count, 
	[The property data 116 for each property may include an address, a sale price, a sale date, a location, a type of leasehold, a lot size, a home size (i.e., gross living area)...a bedroom count, a bathroom count (0029)]
	detecting, by the processor, whether any of a plurality of likely appraisal fraud conditions each include at least one rule set that includes at least one of: 
	(i) a first likely fraud condition where the single target property's reported combined GLA size in the first appraisal differs from a combined GLA size of the second appraisal of the same single target property more than a GLA size discrepancy threshold, 
	(ii) a second likely fraud condition where the same single target property's reported bedroom count in the first appraisal differs from a bedroom count in the second appraisal of the same property, 
	(iii) a third likely fraud condition where a subject property's reported bathroom count in the first appraisal differs from a bathroom count of the second appraisal of the same property, and 
	(iv) a fourth likely fraud condition where a subject property's reported lot size in the first appraisal differs from a lot size of the second appraisal of the same property more than a lot size discrepancy threshold; and 
	[Using the discrepancy rules module 145, the client may provide a list of appraisal items and one or more discrepancy amounts or rules for each appraisal item in the list (1320, 1325). For example, the client may provide a medium discrepancy amount (1) and a high discrepancy amount (3) for the gross living area (see FIG. 7). The appraisal items may include a sale price, a sale date, a gross living area, a lot size, a number of bedrooms, a number of bathrooms, a year built, and a distance from the subject property. A discrepancy rule can be set for each appraisal item listed on the appraisal report 105. For example, the client may set discrepancy rules for the sale price at 1% greater than public records for medium severity and at 3% greater than public records for high severity. The client may input a medium severity discrepancy amount and a high severity discrepancy amount for each appraisal item listed on the appraisal report 105 (0035; see also 0036 discussing validation rules)]
	based on detecting that at least one of the plurality of likely appraisal fraud conditions has been satisfied, generating and transmitting, by the processor, a message regarding the at least one likely fraud condition. 
	[The appraisal report module 160 provides detailed information about the subject property and any comparable properties as provided by the appraiser. The discrepancy report module 165 generates and provides the discrepancy report to the client. (0040)]
	While the Examiner asserts the disclosure of generating and providing a discrepancy report teaches or suggests the limitation, in order to advance prosecution, the limitation will be addressed more specifically by additional prior art below.
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Bradley teaches an automated method for evaluating a property appraisal. Graboske teaches validating an appraisal report and providing an appraisal score.
	The difference between Bradley and Graboske is that Graboske teaches the limitations with respect to at least one of a combined gross living area (GLA) size, a lot area size, a bedroom count and a bathroom count,
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for validating an appraisal report and providing an appraisal score (as taught by Graboske) with the system and method for an automated method for evaluating a property appraisal (as taught by Bradley) in order to automate the appraisal process so that clients can identify discrepancies in appraisal reports and flag failed appraisal reports (Graboske 0006).
	Chmielewski — which is directed to mortgage fraud detection — discloses:
	wherein the first appraisal and the second appraisal have been conducted within a predetermined time period of each other; 	
	[During a holding period, received records can be retained in a database in an active state, meaning periodic comparisons continue. The holding period can be, for example, approximately 30 days to approximately 90 days in some embodiments. For example, each stored or received record can be compared daily to other stored or received records for 61 days after the record is submitted to a database operator or entered into the database. Other holding period lengths may also be used in accordance with embodiments of the present invention (for example, ranging between 120 days to twelve months) (col. 5 lines 1-26); In some embodiments active and inactive records may be reviewed while in other embodiments only active or inactive records may be reviewed. Records may be changed from active to inactive or vice versa depending on a number of factors, including user selection, data threshold, or time stamp threshold (col. 16 lines 54-67)] As described by Chmielewski, a user may set a time stamp threshold so that a record [an appraisal] is compared daily to other stored or received records for a desired period. 
	based on detecting that at least one of the plurality of likely appraisal fraud conditions has been satisfied, generating and transmitting, by the processor, a message regarding the at least one likely fraud condition.  
	[comparing records for differences and alerting subscribers of these differences (col. 19 lines 60-62); determine an alert status based on scoring results above, below, or consistent with a predetermined threshold…flags can be alerts can be in the form of emails, text messages, blog entries, or many other communications. Preferably, the flags provide analysis information to users so that users can then determine any potential next steps in detecting any fraud associated with a flagged data record (col. 19 lines 31-43)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Bradley teaches an automated method for evaluating a property appraisal. Graboske teaches validating an appraisal report and providing an appraisal score. Chmielewski teaches mortgage fraud detection.
	The difference between Chmielewski and the combination of Bradley and Graboske is that Chmielewski teaches the limitations with respect to generating and transmitting, by the processor, a message regarding the at least one likely fraud condition based on detecting that at least one of the plurality of likely appraisal fraud conditions has been satisfied.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for mortgage fraud detection (as taught by Chmielewski) and the features for validating an appraisal report and providing an appraisal score (as taught by Graboske) with the system and method for an automated method for evaluating a property appraisal (as taught by Bradley) in order to mortgage fraud detection devices, systems, and methods enabling users to detect fraudulent activity so that measures can be taken to mitigate fraud risks and stop fraudulent activities before financial losses occur (Chmielewski col. 3 line 65 -  col. 4 line 2).		
	Liao — which is directed to detecting mortgage related fraud — discloses:	
	determining, by the processor, whether a number of stored appraisals or a number of different property characteristics for the stored appraisals for a single target property exceeds a respective threshold and performing functions based on that determination.
	[FIG. 7 is a flowchart illustrating an example of a method of performing the block 302 of FIG. 5 of generating the loan models 132 in the fraud detection system 100. Supervised learning algorithms identify a relationship between input features and target variables based on training data. In one embodiment, the target variables comprise the probability of fraud. Generally, the models used may depend on the size of the data and how complex a problem is. For example, if the fraudulent exemplars in historical data are less than about 5000 in number, smaller and simpler models may be used, so a robust model parameter estimation can be supported by the data size. The method 302 begins at a block 340 in which the model generator 110 receives historical mortgage data. The model generator 110 may extract and convert client historical data according to internal development data specifications, perform data analysis to determine data quality and availability, and rectify anomalies, such as missing data, invalid data, or possible data entry errors similar to that described above with reference to preprocessing module 124 of FIG. 2. (0059)]
	As applied to the instant limitations, the model used would be based on the number of appraisals or attribute data, with a more complex model used for larger numbers of appraisals or attributes.
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Bradley teaches an automated method for evaluating a property appraisal. Graboske teaches validating an appraisal report and providing an appraisal score. Chmielewski teaches mortgage fraud detection. Liao teaches detecting mortgage related fraud.
	The difference between Liao and the combination of Bradley, Graboske, and Chmielewski is that Liao teaches the limitations with respect to selecting a model based on the size of the data and how complex a problem is.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for selecting a model based on the size of the data and how complex a problem is (as taught by Liao), the features for mortgage fraud detection (as taught by Chmielewski), and the features for validating an appraisal report and providing an appraisal score (as taught by Graboske) with the system and method for an automated method for evaluating a property appraisal (as taught by Bradley) in order to determine a first score for the mortgage data based at least partly on a first model that is based on data from a plurality of historical mortgage transactions associated with at least one entity, and means for generating data indicative of fraud based at least partly on the first score (Liao 0010).
	
	Regarding claim 2, The automated method according to claim 1, 
	The combination of Bradley, Graboske, Chmielewski, and Liao teaches the limitations of claim 1.
	further comprising: based on determining, by the processor, that the number of stored appraisals or the number of different property characteristic for the single target property does not exceed the respective threshold, loading, by the processor, all of the property characteristics associated with the stored appraisals for the single target property.
	The limitations above are taught by addressing the substantially similar limitations of claim 1.

	Regarding claim 3, The automated method according to claim 1,
	The combination of Bradley, Graboske, Chmielewski, and Liao teaches the limitations of claim 1.
	Bradley further discloses:
	further comprising: based on detecting that at least one of the plurality of likely appraisal fraud conditions has been satisfied and a relevant update has not been determined to have occurred: generating or updating a score, which represents a likelihood that a subject appraisal is incorrect or fraudulent, 
	[a model may evaluate an appraisal and provide a score that indicates the appraisal is likely to be reliable or that indicates an appraisal may be faulty (col. 5 lines 1-12, col. 11 lines 51-67; see also col. 5 lines 23-49); The score indicating an appraisal is at “highest risk” of being faulty suggests to the lender that a review of the appraisal may be appropriate. A review of the appraisal may include a second appraisal, such as an in-person appraisal or automated valuation model appraisal (col. 12 lines 1-19)]
	Additionally, Graboske further discloses:
	by appending, by the processor, flag data to the property characteristic data, or 
	by creating, by the processor, a new flag data structure. 
	[the client may receive one or more validation rules. The validation rules may include (1) there is an undisclosed sale on the subject or a comparable, (2) there are 1 or more high severity differences between user-provided data and the public records data, (3) there are 2 or more medium severity differences between user-provided data and the public record data, (4) the appraiser's license is not current or broker's license associated with the appraiser is not current, and (5) the appraiser has not signed the appraisal form (validation of signature or presence of signature) (1330). The client may set a fail flag for one or more validation rules (1335). A set fail flag indicates that if the condition is met, the client will receive a fail notice indicating that the appraisal data 111 meets the condition set by the validation rule (1370, 1375). If a fail flag is set for a validation rule and the validation rule is met, the validation rules module 155 transmits a failed condition to the validation and scoring module 150. The client may create the validation rules based on the client's needs (0036)]
	Additionally, Chmielewski further discloses:
	by appending, by the processor, flag data to the property characteristic data, or 
	by creating, by the processor, a new flag data structure. 
	[By comparing records to each other, fraud detection systems according to embodiments of the present invention can determine if applicant information differs from existing or other information sources across many numbers of records (e.g., 2, 3, 4, through N). By performing such checks, the fraud detection system can flag possible fraud occurrences and report the same to users (col. 15 lines 12-28, Fig. 3); detecting fraud through a database system comprising aggregating reports from the database, wherein there may be a number of different appraisals for the same property (col. 23 lines 47-56)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

	Regarding claim 4, The automated method according to claim 3,  
	The combination of Bradley, Graboske, Chmielewski, and Liao teaches the limitations of claim 1.
	Graboske further discloses:
	wherein the flag data is the flag data that has been appended to the property characteristic data. 
	[the client may receive one or more validation rules. The validation rules may include (1) there is an undisclosed sale on the subject or a comparable, (2) there are 1 or more high severity differences between user-provided data and the public records data, (3) there are 2 or more medium severity differences between user-provided data and the public record data, (4) the appraiser's license is not current or broker's license associated with the appraiser is not current, and (5) the appraiser has not signed the appraisal form (validation of signature or presence of signature) (1330). The client may set a fail flag for one or more validation rules (1335). A set fail flag indicates that if the condition is met, the client will receive a fail notice indicating that the appraisal data 111 meets the condition set by the validation rule (1370, 1375). If a fail flag is set for a validation rule and the validation rule is met, the validation rules module 155 transmits a failed condition to the validation and scoring module 150. The client may create the validation rules based on the client's needs (0036)]
	Additionally, Chmielewski further discloses:
	by appending, by the processor, flag data to the property characteristic data, or 
	by creating, by the processor, a new flag data structure. 
	[By comparing records to each other, fraud detection systems according to embodiments of the present invention can determine if applicant information differs from existing or other information sources across many numbers of records (e.g., 2, 3, 4, through N). By performing such checks, the fraud detection system can flag possible fraud occurrences and report the same to users (col. 15 lines 12-28, Fig. 3); detecting fraud through a database system comprising aggregating reports from the database, wherein there may be a number of different appraisals for the same property (col. 23 lines 47-56)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

	Regarding claim 5, The automated method according to claim 3,  
	The combination of Bradley, Graboske, Chmielewski, and Liao teaches the limitations of claim 3.
	wherein the flag data is the created new flag data structure. 
	Graboske further discloses:
	wherein the flag data is the flag data that has been appended to the property characteristic data. 
	[the client may receive one or more validation rules. The validation rules may include (1) there is an undisclosed sale on the subject or a comparable, (2) there are 1 or more high severity differences between user-provided data and the public records data, (3) there are 2 or more medium severity differences between user-provided data and the public record data, (4) the appraiser's license is not current or broker's license associated with the appraiser is not current, and (5) the appraiser has not signed the appraisal form (validation of signature or presence of signature) (1330). The client may set a fail flag for one or more validation rules (1335). A set fail flag indicates that if the condition is met, the client will receive a fail notice indicating that the appraisal data 111 meets the condition set by the validation rule (1370, 1375). If a fail flag is set for a validation rule and the validation rule is met, the validation rules module 155 transmits a failed condition to the validation and scoring module 150. The client may create the validation rules based on the client's needs (0036)]
	Additionally, Chmielewski further discloses:
	by appending, by the processor, flag data to the property characteristic data, or 
	by creating, by the processor, a new flag data structure. 
	[By comparing records to each other, fraud detection systems according to embodiments of the present invention can determine if applicant information differs from existing or other information sources across many numbers of records (e.g., 2, 3, 4, through N). By performing such checks, the fraud detection system can flag possible fraud occurrences and report the same to users (col. 15 lines 12-28, Fig. 3); detecting fraud through a database system comprising aggregating reports from the database, wherein there may be a number of different appraisals for the same property (col. 23 lines 47-56)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

	Regarding claim 6, The automated method according to claim 3,  
	The combination of Bradley, Graboske, Chmielewski, and Liao teaches the limitations of claim 3.
	wherein the score is generated or updated only in a case where a most recent appraisal among the first appraisal and the second indicates that the single target property itself has not been updated within a predetermined period of time.  
	Chmielewski further discloses:
	[During a holding period, received records can be retained in a database in an active state, meaning periodic comparisons continue. The holding period can be, for example, approximately 30 days to approximately 90 days in some embodiments. For example, each stored or received record can be compared daily to other stored or received records for 61 days after the record is submitted to a database operator or entered into the database. Other holding period lengths may also be used in accordance with embodiments of the present invention (for example, ranging between 120 days to twelve months) (col. 5 lines 1-26); In some embodiments active and inactive records may be reviewed while in other embodiments only active or inactive records may be reviewed. Records may be changed from active to inactive or vice versa depending on a number of factors, including user selection, data threshold, or time stamp threshold (col. 16 lines 54-67)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

	Regarding claim 7, The automated method according to claim 1, 
	The combination of Bradley, Graboske, Chmielewski, and Liao teaches the limitations of claim 1.
	Chmielewski further discloses:
	wherein the message includes a message string indicating the presence and/or severity of a discrepancy. 
	[comparing records for differences and alerting subscribers of these differences (col. 19 lines 60-62); determine an alert status based on scoring results above, below, or consistent with a predetermined threshold…flags can be alerts can be in the form of emails, text messages, blog entries, or many other communications. Preferably, the flags provide analysis information to users so that users can then determine any potential next steps in detecting any fraud associated with a flagged data record (col. 19 lines 31-43)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

	Regarding claim 8, The automated method according to claim 1, 
	The combination of Bradley, Graboske, Chmielewski, and Liao teaches the limitations of claim 1.
	Bradley further discloses:
	wherein the second appraisal is from a secondary data source.  
	[receiving information from other sources that provide real estate information, such as systems that provide appraisals (col. 9 lines 30-38; see also col. 9 lines 38-47; col. 12 lines 20-46; col. 9 lines 38-47, col. 13 lines 57-60); the received information may include information describing a property and an appraisal…the property information describes the property and may include the address of the property, an in-person appraisal by an appraiser, and/or an automated valuation model appraisal (col. 5 lines 23-40, Fig. 3 and col. 8 line 65 – col. 9 line 21)]; The sources of information may provide, inter alia, median home price information for a region, borrower credit information (e.g., credit reports or credit scores), property appraisal information for one or more properties, and/or any other information that may be a factor in determining the accuracy or reliability of a property appraisal (col. 9 lines 38-47; col. 12 lines 20-46; col. 9 lines 38-47)]	

	Regarding claim 9, The automated method according to claim 8, 
	The combination of Bradley, Graboske, Chmielewski, and Liao teaches the limitations of claim 8.
	Bradley further discloses:
	wherein the secondary data source is selected from the group consisting of 
	assessment tax records, sales tax data, Multiple Listing Services, census data, and combinations thereof.  
	[The information source 1800 may include internal, external, proprietary, and/or public databases, such as financial databases and demographic databases. For example, sources of information may include DataQuick Information Systems, International Data Management Inc., First American Corporation, county property and/or tax records, TransUnion LLC, Equifax Inc., Experian, Department of Commerce, and Bureau of Labor and Statistics (col. 4 lines 52-59); The database 4600 may store information including financial information, demographic information, real estate information, credit information, and other public and/or proprietary information that is kept within an entity or organization. For example, the database 4600 may store information received from the information source 1800 such as information from DataQuick Information Systems, International Data Management Inc., First American Corporation, county property and/or tax records, TransUnion LLC, Equifax Inc., Experian, Department of Commerce, and Bureau of Labor and Statistics (col. 8 lines 28-38); The region may correspond to a street, a neighborhood, a city, a ZIP code, a county, a census tract, a metropolitan statistical area, a state, and/or a country (col. 9 lines 56-59; see also col. 12 line 47 - col. 13 line 6)]

	Regarding claim 10, 10. (Currently Amended) The automated method according to claim 1, 
	The combination of Bradley, Graboske, Chmielewski, and Liao teaches the limitations of claim 1.
	Chmielewski further discloses:
	wherein the first appraisal and the second appraisal have been conducted within a predetermined time period of each other.  
	[During a holding period, received records can be retained in a database in an active state, meaning periodic comparisons continue. The holding period can be, for example, approximately 30 days to approximately 90 days in some embodiments. For example, each stored or received record can be compared daily to other stored or received records for 61 days after the record is submitted to a database operator or entered into the database. Other holding period lengths may also be used in accordance with embodiments of the present invention (for example, ranging between 120 days to twelve months) (col. 5 lines 1-26); In some embodiments active and inactive records may be reviewed while in other embodiments only active or inactive records may be reviewed. Records may be changed from active to inactive or vice versa depending on a number of factors, including user selection, data threshold, or time stamp threshold (col. 16 lines 54-67)] As described by Chmielewski, a user may set a time stamp threshold so that a record [an appraisal] is compared daily to other stored or received records for a desired period. 
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.
	
	Regarding claim 11, The automated method according to claim 10, 
	The combination of Bradley, Graboske, Chmielewski, and Liao teaches the limitations of claim 10.
	Chmielewski further discloses:
	wherein the predetermined time period is three months.  
	[During a holding period, received records can be retained in a database in an active state, meaning periodic comparisons continue. The holding period can be, for example, approximately 30 days to approximately 90 days in some embodiments. For example, each stored or received record can be compared daily to other stored or received records for 61 days after the record is submitted to a database operator or entered into the database. Other holding period lengths may also be used in accordance with embodiments of the present invention (for example, ranging between 120 days to twelve months) (col. 5 lines 1-26)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

	Regarding claim 16, The automated method according to claim 1, 
	The combination of Bradley, Graboske, Chmielewski, and Liao teaches the limitations of claim 1.
	Graboske further discloses:
	wherein the GLA size discrepancy threshold and the lot size discrepancy threshold are the form of an absolute difference, a percent difference, or a combination of the two.  
	[Using the discrepancy rules module 145, the client may provide a list of appraisal items and one or more discrepancy amounts or rules for each appraisal item in the list (1320, 1325). For example, the client may provide a medium discrepancy amount (1) and a high discrepancy amount (3) for the gross living area (see FIG. 7). The appraisal items may include a sale price, a sale date, a gross living area, a lot size, a number of bedrooms, a number of bathrooms, a year built, and a distance from the subject property. A discrepancy rule can be set for each appraisal item listed on the appraisal report 105. For example, the client may set discrepancy rules for the sale price at 1% greater than public records for medium severity and at 3% greater than public records for high severity. The client may input a medium severity discrepancy amount and a high severity discrepancy amount for each appraisal item listed on the appraisal report 105 (0035; see Fig. 7)] The Examiner notes Fig. 7 illustrates that a user may set tolerance ranges based on a percent difference (see tolerance range set for Sale Price, GLA, Lot Size) or a numerical value difference (see tolerance range numerical value for Sale Date and Distance)]
	Additionally, Chmielewski further discloses:
	[A reporting module can be further configured to order information contained in a report at least partially based on different information contained in the one or more data fields and a magnitude of difference (col. 6 lines 25-29)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

	Regarding claim 17, The automated method according to claim 1, 
	The combination of Bradley, Graboske, Chmielewski, and Liao teaches the limitations of claim 1.
	Chmielewski further discloses:
	wherein the message indicates that the property characteristic has changed with time.  
	[To implement periodic, frequent comparisons, records can undergo one or more waiting periods between comparisons. Waiting periods can be many time periods, for example, approximately one day, such that a set of comparisons occurs daily for each record. During waiting periods, additional records can be received. At the end of a waiting period, a first received record can be compared to one or more second records. Based on these new comparisons, reports can be generated for subscribers. This feature of embodiments of the present invention enables continuous monitoring of loan transaction to detect fraudulent activities occurring within close time periods. Comparisons can occur periodically by repeatedly comparing already received records to newly received records. Periodic comparisons can continue until the termination of a predetermined holding period. During a holding period, received records can be retained in a database in an active state, meaning periodic comparisons continue. The holding period can be, for example, approximately 30 days to approximately 90 days in some embodiments. For example, each stored or received record can be compared daily to other stored or received records for 61 days after the record is submitted to a database operator or entered into the database. Other holding period lengths may also be used in accordance with embodiments of the present invention (for example, ranging between 120 days to twelve months) (col. 5 lines 1-26)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.

	Regarding claim 18, The automated method according to claim 1, 
	The combination of Bradley, Graboske, Chmielewski, and Liao teaches the limitations of claim 1.
	wherein when there is a material difference between reported characteristics for the same target property in appraisals taken within three months of one another, 
	[During a holding period, received records can be retained in a database in an active state, meaning periodic comparisons continue. The holding period can be, for example, approximately 30 days to approximately 90 days in some embodiments. For example, each stored or received record can be compared daily to other stored or received records for 61 days after the record is submitted to a database operator or entered into the database. Other holding period lengths may also be used in accordance with embodiments of the present invention (for example, ranging between 120 days to twelve months) (col. 5 lines 1-26); In some embodiments active and inactive records may be reviewed while in other embodiments only active or inactive records may be reviewed. Records may be changed from active to inactive or vice versa depending on a number of factors, including user selection, data threshold, or time stamp threshold (col. 16 lines 54-67)]
	a discrepancy is flagged with both a message and a warning flag indicating that one or both of the reported characteristics is likely false.  
	[comparing records for differences and alerting subscribers of these differences (col. 19 lines 60-62); determine an alert status based on scoring results above, below, or consistent with a predetermined threshold…flags can be alerts can be in the form of emails, text messages, blog entries, or many other communications. Preferably, the flags provide analysis information to users so that users can then determine any potential next steps in detecting any fraud associated with a flagged data record (col. 19 lines 31-43)]
	The Examiner asserts that the claim limitations are recited in a manner in which the motivation and rationale discussed in addressing claims 1, 12, and 13 applies here, as well.
	
	Regarding claim 19, The automated method according to claim 1, 
	The combination of Bradley, Graboske, Chmielewski, and Liao teaches the limitations of claim 1.
	Graboske further discloses:
	wherein the at least one rule set includes a discrepancy threshold of more than 100 square feet between appraisals, between 10% and 90% of the total GLA, and no other subject appraisals within 5% of the total.
	[Using the discrepancy rules module 145, the client may provide a list of appraisal items and one or more discrepancy amounts or rules for each appraisal item in the list (1320, 1325). For example, the client may provide a medium discrepancy amount (1) and a high discrepancy amount (3) for the gross living area (see FIG. 7). The appraisal items may include a sale price, a sale date, a gross living area, a lot size, a number of bedrooms, a number of bathrooms, a year built, and a distance from the subject property. A discrepancy rule can be set for each appraisal item listed on the appraisal report 105. For example, the client may set discrepancy rules for the sale price at 1% greater than public records for medium severity and at 3% greater than public records for high severity. The client may input a medium severity discrepancy amount and a high severity discrepancy amount for each appraisal item listed on the appraisal report 105 (0035, Fig. 7; see also 0036 discussing validation rules)]
As described by Graboske, a user may set rules for discrepancy amounts for appraisal items such as the lot size, sale price, and gross living area, wherein the user may set the tolerance using a % value or numerical value, and the user may set varying levels, such as medium severity and high severity. It would be obvious to one of ordinary skill in the art that a user could set any value, including the claimed values, in order to customize the report as desired.
Response to Arguments
Applicant’s arguments on pages 11-21, filed on 3/10/21 have been fully considered but they are not persuasive. Applicant notes, on page 11, that Applicant has amended Claims 1-13 and added claims 14-19, and requests reconsideration and withdrawal of the rejections in view of the claim amendments and the remarks. Applicant’s arguments are fully considered, but are not persuasive.
Specifically, Applicant makes the following arguments:
35 U.S.C. § 101 Rejections
	Applicant notes, on page 11, that claims 1-13 were rejected under 35 U.S.C. 101. Applicant argues, on pages 11-17, that claim 1 as amended above should be deemed as claiming "significantly more" than a mere abstract idea. The Examiner notes Applicant’s arguments are directed to the amended claim limitations, and, as such, are moot. Applicant is referred to the rejections under 35 USC 101, above, for a complete discussion of the pending claims.
35 U.S.C. § 103 Rejections
	Applicant notes, on page 17, that claims 1-13 were rejected under 35 U.S.C. § 103 Claims 1-13 under 35 U.S.C. § 103 as being allegedly unpatentable in view of U.S. Patent No. 7,289,965 ("Bradly") in view of U.S. Patent No. 2008/0004893 ("Graboske") and Non-Patent Literature "Trulia" (www.trulia.com, 2012), and further in view of U.S. Patent No. 7,546,271 ("Chmielewski"). Applicant argues, on pages 17-20, that the cited prior art does not teach or suggest the amended claims. The Examiner notes Applicant’s arguments are directed to the amended claim limitations, and, as such, are moot. Applicant is referred to the rejections under 35 USC 103, above, for a complete discussion of the pending claims.
Applicant’s arguments are fully considered, but are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689